DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2 and 4-5 are allowed over the prior art of record. 
The claims are allowed in view of Applicant's amendments and argumentssubmitted with the response on November 24, 2021. The examiner has reviewed theremarks submitted November 24, 2021 and found the arguments (remarks, pages 3-5) presented persuasive.
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairly
suggest a packaging material defined by the structural and compositional limitations in the specific manner as instantly claimed (in claim 1), of which the claimed packaging material is a pouch obtained by adhering a film together, and the packaging material has a contact surface that is formed of a thermoplastic, whereas the contact surface is an inner surface of the pouch to which a viscous content comes into contact with. Further, the contact surface of the packaging material calls for a mirror surface having a roughness Sa of less than 20 nm and a water contact angle of not less than 60° in a measurement at 20°C. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-2 and 4-5 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782